                   Case 2:20-cv-01391-RSM Document 1 Filed 09/21/20 Page 1 of 4




          1

          2

          3


          4

         5
                                   UNITED STATES DISTRICT COURT
      6                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
      7
              NORTHWEST ADMINISTRATORS, INC..
      8
                                    Plaintiff.                     No.
      9
                     V.                                            COMPLAINT TO COLLECT
     10                                                            TRUST FUNDS
              HAMMER DOWN TRANSPORTATION,
     u
              INC., a CaEifornia corporation,
     12
                                    Defendant,
 13

 14

 15
                     Plaintiff, Northwest Administrators, Inc., is an organization incorporated under
 i6
              the laws of the State of Washington, with its principal place of business in King
 f7
              County, and is the authorized administrative agency for and the assignee of the
 18
              Western Conference of Teamsters Pension Trust Fund (hereinafter "Trust").
 !9
                                                        !1.
20

21                   The Western Conference of Teamsters Pension Trust Fund is an

22            unincorporated association operating as a Trust Fund pursuant to Section 302 of the

13            Labor Management Relations Act of 1947, as amended, to provide retirement

24
              benefits to eligible participants.
25


26

                                                                         Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                         ATTORNEYS AT LAW
              Complaint to Collect Funds - 1                             100 WEST HARRISON STREET • NORT! 1 TOWEK, SLiITF. 300
                                                                                     ;-;[;ATTLH, WASH1NOTON 98] 19
                                                                              TELEPHONE: (206) 285-0-164 • FAX: (206)285-8925
              Case 2:20-cv-01391-RSM Document 1 Filed 09/21/20 Page 2 of 4




      1

      2          This Court has jurisdiction over the subject matter of this action under Section

      3
          502(e)(l) and (f) of the Employee Retirement income Security Act of 1974 ("ERISA"),
     4
          29 U.S.C. §1132(e)(l) and (f) and under §301(a) of the Taft-Hartley Act, 29 U.S.C.
     5
          §185(a).
     6
                                                      IV,
     7
                 Venue is proper in this District under Section 502(e)(2) of ER1SA, 29 U.S.C.
     8


     9    §1132(e)(2), because the plaintiff trust fund is administered in this District.

 10                                                   V.


 11              Defendant is a California corporation.

 12
                                                      VI.
 13
                 Defendant is bound to a collective bargaining agreement with Local 986 of the
 14
          International Brotherhood of Teamsters (hereinafter "Local"), under which the
 15
          Defendant is required to promptiy and fully report for and pay monthly contributions
 i6

 17
          to the Trust at specific rates for each hour of compensation [incSuding vacations,

18        holidays, overtime and sick leave) the Defendant pays to its employees who are

19        members of the bargaining unit represented by the Local. Such bargaining unit

20
          members are any of the Defendant's part-time or full-time employees who perform
21
          any work task covered by the Defendant's collective bargaining agreements with the
n
          Local, whether or not those employees ever actually join the Local.
23

24

25

26
                                                                       Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                       ATTORNEYS AT LAW
          Complaint to Collect Funds - 2                               100 WEST ilARR)HON STREET • NORTH TOWER, SUITE 300
                                                                                    SEATTLE, WASHiNGTON 98119
                                                                            TELEPHONE: (;06) 2S5-0464 • FAX: (2Q6) 285.8925
              Case 2:20-cv-01391-RSM Document 1 Filed 09/21/20 Page 3 of 4




      I                                             Vii.

      z         Defendant accepted the Plaintiff's Trust Agreement and Declaration and

      3
          agreed to pay liquidated damages equai to twenty percent (20%) of all delinquent
      4
          and deiinquentEy paid contributions due to the Trust, together with interest accruing
      5
          upon such delinquent contributions at varying annual rates from the first day of
      6
          delinquency until fully paid, as well as attorney's fees and costs the Trust incurs in
      7

          connection with the Defendant's unpaid obligations.
     8

     9                                             Vlil.

 10             Since the first day of March, 2020, Defendant has failed to promptly report for

 11
          and pay to the Plaintiff Trust all amounts due as described above, and only
 12
          Defendant's records contain the detailed information necessary to an accurate
 i3
          determination of the extent of the Defendant's unpaid obligations to the Trust.
 14
                WHEREFORE, the Plaintiff prays to the Court as follows:
 15

                 1, That Defendant be compelled to render a monthly accounting to the
 16

 17       Plaintiffs attorneys and set forth in it the names and respective social security

 18       numbers of each of the Defendant's employees who are members of the bargaining

!9        unit represented by the Local, together with the tota! monthly hours for which the
20
          Defendant compensated each of them, for the employment period beginning March
21
          2020, to the date of service of this Complaint to collect Trust Funds, and for whatever
22
          amounts may thereafter accrue;
23
                2. That it be granted judgment against Defendant for;
24

25
                           a. Al! delinquent contributions due to the Trust;

26

                                                                   Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                    ATTORNEYS AT LAW
          Complaint to Collect Funds - 3                            100 WiiST HAKRiSON STRfiET • NORTH TOWER, SUITI; ?0
                                                                                SEATTU;, WASHINGTON 98119
                                                                         TELBPHONE: (206) 285.0W • FAX: (206)285-8925
              Case 2:20-cv-01391-RSM Document 1 Filed 09/21/20 Page 4 of 4




      1                   b. All liquidated damages and pre-judgment interest due to the

      2                       Trust;

      3                   c. Ati attorney's fees and costs incurred by the Trust in connection

      4
                              with the Defendant's unpaid obligation; and
      5
                          d. Such other and further relief as the Court may deem. just and
     6
                              equitable.
     7
                 DATED this^y day of September, 2020.
     8

     9                                            Respectfully submitted,

 10                                               RE!D, MCCARTHY, BALLEW &< LEAHY,
                                                  LLP.
 11

 ]2

 13
                                                  Russell J. Rei3. y^6BA#2560
 14                                               Attorney for Plaintiff

 15

 16


 17

18

19

20

21


22

23

24

25

26
                                                                 Reid, McCarthy, Ballew & Leahy, L.L.P
          Complaint to Collect Funds - 4                                         ATTORNEYS AT LAW
                                                                  100 WEST HARRISON STREET • NORTH TOWER, SUITE 300
                                                                             SEATTLE, WASHINGTON 98119
